DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7 – 8, 11 – 14, 16 – 17, & 21 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Patent No. 5,214,636), in view of Rou et al. (US 2008/0055777 A1), Oyama et al. (U.S. Patent No. 6,572,990 B1), Jacobs et al. (US 2011/0294305 A1), and Masateru (JP 2011-058084), as evidenced by Ali et al. (“Study of the Effect of Coating Thickness, Substrate Temperature and Biasing Voltage on Various Characteristics of AlN Film,” Key Engineering Materials, ISSN: 1662-9795, Vol. 442, pp 211 – 220 (2010)).
Ishikawa et al. teach an optical recording element comprising an anti-reflective coating (3) containing alternating high refractive index layers (3a) and low refractive layers (3b) disposed on a transparent substrate (1) (Fig. 1 & Col. 4, Lines 7 – 23).  The high refractive index layers are composed of a hard, transparent material, such as a combination of aluminum nitride and silicon nitride (claims 12 – 13 & 26), and the low refractive index layers may be composed of silicon dioxide (Col. 5, Lines 41 – 58) (claims 1, 26, & 27).  The substrate material is composed of glass (Col. 7, Lines 11 – (claims 14 & 27).  Ishikawa et al. teach a high refractive index layer, such as ZnS, has a thickness of approximately 163 nm (Col. 4, Lines 60 - 63), which is less than 600 nm.  It would have been obvious to one of ordinary skill in the art to form high refractive index layers of AlN (hard layer) of the same thickness (claim 11).  Ishikawa et al. do not teach or suggest aluminum nitride in combination with oxygen to form hard, high refractive index layers of the antireflective coating.  


    PNG
    media_image1.png
    359
    581
    media_image1.png
    Greyscale

Ishikawa et al. do not teach the aluminum nitride (AlN) having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation.
Rou et al. teach a laminate including a hard material layer, wherein significant scratch erasure resistance is observed when the hard material layer has a hexagonal close packed crystal structure exhibiting a predominant <0001> basal plane (Applicant’s (001)) preferred crystallographic orientation (paragraph [0055]) (claims 1, 23, & 27), and thus an XRD would inherently show the (001) orientation as dominant (greater than 0.5) in the x-y plane (x(001) and y(001)) (claims 7 & 24 – 25).  
In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
Ishikawa et al. do not teach the hard material layer has a proportion of oxygen that is less than 2 at.%
Oyama et al. teach a film consisting essentially of a nitride of a metal may contain a slight amount of oxygen. The content of oxygen significantly influences the optical constant, and influences the antireflection property of an antireflection film. The antireflection property is poor in cases where the oxygen content is too high or too low. The proportion (ratio in atom) of oxygen to said metal is preferably at most 0.5 (33%), and particularly 0.11 (9%) (Col. 5, Lines 33 – 43).
Therefore, based on the teachings of Oyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to optimize the optical constant and antireflection properties of the antireflective film. Absent a showing of criticality with respect to oxygen content (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the oxygen content through routine experimentation in order to achieve the desired optical constant and antireflection properties.  It has been held that discovering an optimum (claims 1, 23, & 27).
Ishikawa et al. do not limit the thicknesses of the alternating high refractive index layers and low refractive index layers.
Jacobs et al. teach an antireflective coating comprising alternating high refractive index layers and low refractive index layers.  The low refractive index layers have a thickness in the range of 3 – 10,000 nm, preferably 10 nm  - 2,500 nm (paragraph [0030]), which comprises Applicant's claimed ranges of 5 - 50 nm & 40 - 120 nm (claim 16), 10 – 40 nm, & 10 – 60 nm (claim 17).  The high refractive index layers have a thickness in the range of 5 nm to 1000 nm, more preferably from 5 nm to 250 nm (paragraph [0030]), which overlaps with Applicant’s claimed ranges of 80 – 1200 nm (claim 16), 10 - 40 nm, & 100 – 1000 nm (claim 17).  The thicknesses of these are dependent on the wavelength of light reflected, the desired color point, and the desired reflectivity (paragraphs [0029] – [0030], [0034], & [0042]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the thickness of the high refractive index layers and low refractive index layers within the stack of an antireflective coating taught by Ishikawa et al. according to the desired color point and desired reflectivity of the antireflective coating, within the thickness ranges taught by Jacobs et al.
The references cited above fail to teach the ratio of hardness to modulus of elasticity for the high refractive index layer (claim 1), the elastic modulus (claim 8), or the average crystallite size of the crystalline AlN within the high refractive index layer (claim 23).
(claim 23).  Additionally, Masateru teaches a ratio of hardness to modulus of elasticity (H/E*) of 0.08 or greater, as shown in drawing 4.  The H/E* will be 0.08 or greater and the modulus of elasticity in the range of about 180 to about 270 GPa (paragraph [0018] & drawing 2) (claim 8) based on the adjustment of substrate bias and the substrate temperature.  When H/E* is greater than 0.08, the hardness excels and thus improves the abrasion resistance (paragraph [0020]) (claim 1).
Methods of optimizing the substrate bias and the substrate temperature for improving the adhesion of an AlN film on a glass substrate are well known in the art, as evidenced by Ali et al.  Therefore, the modification suggested by JP 2011-58054 to the substrate and AlN layers taught by Ishikawa et al. is fully enabled.
Therefore, based on the teachings of Masateru et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the hard AlN layer taught by Ishikawa et al. such that that the AlN layer contain crystals of grain diameter of 20 nm or less and a ratio hardness to modulus of elasticity 0.08 or greater in order to form a hard layer with improved abrasion (scratch) resistance.
With regard to claims 21 - 22, as discussed above, the combination of Ishikawa et al. & Rou et al. teach the same hard, high refractive index layers as Applicant, which are composed of aluminum nitride having hexagonal crystal structure predominantly of the 001 orientation.  Jacobs et al. teach high refractive index layers, such as aluminum nitride, having the same thickness as Applicant's high refractive index layers. 
(claim 21), more preferably at least 80% (claim 22), based on standard illuminant C and a transmittance for infrared light of at least 50% (claim 21), and more preferably at least 80% (claim 22) would flow naturally from following the teachings of the cited prior art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Rou et al., Oyama et al., Jacobs et al. & Masateru as applied to claim 1 above, and further in view of Mellot et al. (US 2007/0113881 A1).
Ishikawa et al. do not teach the low refractive index layers of silicon dioxide are doped.
Mellot et al. teach an anti-reflective coating comprising titanium oxide in a low refractive index layer of silicon oxide layer for increasing, and thus optimizing, the refractive index value of the layer, which can improve the anti-reflective properties of the anti-reflective coating (paragraph [0025]) (claims 2 & 4 - 5).  Additionally, the low refractive index layer of silicon oxide may also be doped with aluminum (paragraph [0028]) (claim 3).
Therefore, based on the teachings of Mellot et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to dope the low refractive index .
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Rou et al., Oyama et al., Jacobs et al. & Masateru, as applied to claim 1 above, as evidenced by Filmetrics.com (https://www.filmetrics.com/refractive-index-database/SiO2/Fused-Silica-Silicon-Dioxide-Thermal-Oxide-ThermalOxide) and S. Bakalova et al. (2014 J. Phys.: Conf. Ser 514 012002).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Filmetrics.com teach silicon oxide films (low refractive index films), such as taught by Ishikawa et al., have a refractive index of 1.460 at 550 nm.
S. Bakalova et al. teach aluminum nitride films (high refractive index layer), such as taught by Ishikawa et al., have an index of refraction of 2.0 – 2.1 for wavelengths between 550 – 1200 nm (last paragraph of pg. 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., Rou et al., Oyama et al., Jacobs et al. & Masateru, as applied to claim 1 above.
As discussed above, the prior art teaches all the structural features of Applicant’s coated substrate.  Therefore, Applicant’s claimed properties, such as exhibiting a residual reflectance at 750 nm of less than 5% and/or a haze greater than prior to a stress test by not more than 5% (claim 15) would flow naturally from following the teachings of the prior art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2112.

Response to Arguments
Applicant argues, “The Action acknowledges the primary reference, Ishikawa does not disclose that the hard material layer has a proportion of oxygen that is less than 2 at%. The Action asserts Oyama to supply this deficiency. See page 4. Applicant respectfully traverses.
“Oyama states: The film consisting essentially of a nitride of a metal may contain a slight amount of oxygen in the film. The content of oxygen significantly influences the optical constant, and influences on the antireflection property of the antireflection film to be obtained as a final product, and the antireflection property tends to be poor in either case where oxygen content is too high or too low. In the nitride of a metal in the film, the proportion (ratio in atom) of oxygen to metal is preferably at most 0.5. It is particularly preferably at least 0.11. See Col. 5, ll. 33 – 42.
“As the action notes, 0.5 = 33 at% and 0.11=9 at%. Thus, Oyama discloses a range from 9 at% to 33 at%.
“The lower limit of the disclosed range in Oyama is significantly higher, over 400% higher, than the claimed range, namely a proportion of oxygen that is less than 2 at%.” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, a reference is considered for all that it teaches. As Applicant noted above, the proportion of oxygen to metal is preferred range, not a mandatory range.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

	Second, as discussed in the office action, it would have been obvious to optimize the optical constant and antireflection properties of the antireflective film. Absent a showing of criticality with respect to oxygen content (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the oxygen content through routine experimentation in order to achieve the desired optical constant and antireflection properties. I has been held that discovering an optimum value of a result effect variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Applicant argues, “Further, the range in Oyama pertains to a light-absorbing layer comprising zirconium nitride, hafnium nitride or titanium nitride. In contradistinction, the hard material layer of claim 1 is a transparent, dielectrical aluminum nitride layer.
“For either of these reasons, a person of ordinary skill in the art would have no motivation to optimize below the disclose range in the reference, absent the benefit of hindsight from Applicant’s disclosure” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, the rejection over Oyama is not based on the preferred oxygen range explicitly taught, but the motivation to adjust the oxygen content through routine experimentation in order to achieve the desired optical constant and antireflection properties.

Applicant argues, “Further, it is well established that the claimed invention and the prior art must be considered as a whole. See MPEP 2141.02.
“Accordingly, a person of ordinary skill in the art would also consider that Masateru discloses oxygen in a range from 3.0 to 16.0 at%. This range, 3.0 to 16.0 at%, is also higher than and does not overlap the claimed range, namely less than 2 at%” (Remarks, Pg. 10).


Applicant argues, “Still further, Oyama is non-analogous art. The field of Oyama is laminated glass for a window. Oyama is directed to solving the problem of reducing reflection of oblique incident light. Oyama discloses that the oxygen content of the layers significantly influences optical performance of the layers. Oyama does not disclose or suggest any effect of the oxygen content of the mechanical properties. Thus, Oyama is directed to and solves a different problem” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Oyama discusses the properties related to the oxygen content of anti-reflective films. This is clearly analogous art to Applicant’s claimed oxygen content of the hard material layer within the anti-reflective coating (claim 1) for laminated glass (claim 14) windows (spec, pg. [0003]).

Applicant argues, “Independent claim 26 recites ‘a transparent hard material layer that comprises crystalline aluminum nitride having a hexagonal crystal structure exhibiting a predominant (001) preferred orientation and is parallel to a surface of the substrate’ and ‘the aluminum nitride is doped with silicon nitride’.
“The Action asserts that Ishikawa discloses same and cites the paragraph beginning at col. 5, line 41:
Also, it is to be understood that the transparent dielectric thin film laminated layer 3 is not limited only to the alternate layers of ZnS and MgF2, but other materials may be employed in combination selecting from materials such as Sb2S3, TiO2, CdS, CeO2, PbCl2, WO3, SiO, Al2O3, SiO2, CaF2, LiF, NaF, AlN, SiN, etc. so as to satisfy the aforementioned relation between two materials regarding the refractive index.
“Thus, Ishikawa provides a laundry list of different materials – but fails to disclose the use of aluminum nitride doped with silicon nitride as claimed” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Doping is the mixture of one material inside another. In other words, a layer composed of a combination of aluminum nitride (AlN) and silicon nitride (SiN). As the citation above state, other materials may be employed in combination selecting from materials such as…AlN, SiN, etc. 
It would have been obvious to one of ordinary skill in the art to use any combination of the materials suggested by Ishikawa et al. for combining to form a transparent dielectric layer. Therefore, Ishikawa et al. clearly suggest an embodiment of layers composed of combining (“doping”) aluminum nitride with silicon nitride.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781